IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ALEXANDER KENT,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-3482

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 2, 2015.

An appeal from the Circuit Court for Santa Rosa County.
John L. Miller, Judge.

Alexander Kent, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR.